                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-112 JCM (VCF)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10     WILLIAM WALLER, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Ferenbach’s report and recommendation
               14     (“R&R”) in the matter of United States of America v. William Waller, case number 2:18-CR-
               15     00112-JCM-VCF. (ECF No. 131). No objections have been filed, and the deadline for doing so
               16     has passed.
               17            Also before the court is the United States of America’s (“the government”) motion for costs
               18     of prosecution. (ECF No. 129). The government seeks $2,755.42 for costs of prosecution:
               19     $1,523.52 for witnesses and $1,231.90 for transcripts. Id.
               20            Magistrate Judge Ferenbach recommends that the government’s motion for costs of
               21     prosecution be granted, as defendant Waller failed to respond or otherwise oppose the
               22     government’s motion. (ECF No. 129).
               23            This court “may accept, reject, or modify, in whole or in part, the findings or
               24     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               25     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               26     determination of those portions of the [report and recommendation] to which objection is made.”
               27     28 U.S.C. § 636(b)(1).
               28

James C. Mahan
U.S. District Judge
                1            Where a party fails to object, however, the court is not required to conduct “any review at
                2     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
                3     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                4     magistrate judge’s report and recommendation where no objections have been filed. See United
                5     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                6     employed by the district court when reviewing a report and recommendation to which no
                7     objections were made).
                8            Nevertheless, this court conducted a de novo review to determine whether to adopt the
                9     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
              10      circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in full.
              11             Accordingly,
              12             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
              13      Ferenbach’s report and recommendation (ECF No. 131) is ADOPTED in its entirety.
              14             IT IS FURTHER ORDERED that the government’s motion for costs of prosecution be,
              15      and the same hereby is, GRANTED.
              16             The clerk is instructed to enter judgment accordingly.
              17             DATED October 10, 2019.
              18                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
